Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,827,027. Although the claims at issue are not identical, they are not patentably distinct from each other because both the present application and granted patent disclose a surgical system having a multi-function insertion instrument including a handle, a drive shaft attached to the handle and adapted to drive a bone screw into a bone, the bone screw being insertable through an aperture of a plate, the bone screw having a screw with arms and a locking insert received in the screw arms, a shaft slidably coupled and movable relative to the drive shaft, a spring coupled to the shaft, and a catch mechanism adapted to hold the hammer shaft under compression by the spring and to release the held hammer shaft to drive the locking insert into the bone screw such that the bone screw is secured to the plate.  

Allowable Subject Matter
Claim 4, 5, 10, and 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and upon overcoming the double patenting rejection.
The following is a statement of reasons for the indication of allowable subject matter: Most pertinent prior art, including U.S. Patent Pub. No. 2007/0288025 to Peukert et al. and U.S. Patent Pub. No. 2005/0228400 to Chao et al. fails to teach or disclose the structural relationship wherein the surgical system further comprises a cocking sleeve slidably coupled to the drive shaft, cocking pins extending proximally from the cocking sleeve and adapted to move the hammer shaft to compress the spring, and the catch and release mechanism including one or more catch pins that extend in one or more grooves formed in a wall of the handle, with proximal movement of the cocking sleeve causinh a chamfered surface of the hammer shaft to splay the catch pins to hold the hammer shaft under compression by the spring.  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 6-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Pub. No. 2007/0288025 to Peukert et al. in view of U.S. Patent Pub. No. 2005/0228400 to Chao et al.
As to Claims 1 and 6, Peukert discloses a surgical system (10) that comprises a plate member (12) having an aperture (18), an anchor (14) having as head portion (26) and being insertable through the aperture of the plate member [0066-0067], the anchor having a plurality of arms (48, Fig. 2), a locking mechanism (28) received in the screw arms (seen in Fig. 4, [0064]), wherein downward insertion of the locking mechanism causes the plurality of arms of the head portion to splay outwardly to thereby secure the anchor to the plate member [0062, 0066]. The system includes a multifunction insertion instrument (70) including a handle (body of 70, Fig. 5) and a drive shaft (68) attached to the handle and adapted to drive a bone screw into a bone [0067], wherein the insertion instrument is capable of both retaining the anchor and the locking mechanism (described in [0068]).
As to Claims 1-3 and 6-9, Peukert discloses the claimed invention except for wherein the insertion instrument includes an hammer shaft slidably coupled and movable relative to the drive shaft; a spring coupled to the hammer shaft; a catch and release mechanism adapted to hold the hammer shaft under compression by the spring and to release the held hammer shaft to drive the locking insert into the bone screw such that the bone screw is secured to the plate by impaction, wherein a distal end of the hammer shaft is shaped to be received in a concave recess in a center of the locking insert, and wherein the catch and release mechanism includes a button disposed at a proximal end of the handle and depression of the button in the distal direction releases the held hammer shaft to impact the locking insert towards the bone screw such that the bone screw is locked to the plate.  
Chao discloses a surgical system (Fig. 17A) including an insertion instrument (10) including an hammer shaft (30) slidably coupled and movable relative to the drive shaft (20, [0031]), a spring (34) coupled to the hammer shaft [0037]; a catch and release mechanism (via assembly 40) adapted to hold the hammer shaft (30) under compression by the spring (34) and to release the held hammer shaft (30) to drive a locking insert (428) into a bone screw (410) such that the bone screw is secured by impaction [0050-0051]. A distal end of the hammer shaft (distal tip of 30, Fig. 1) is shaped to be received in a concave recess (cross section seen in Fig. 3) in a center of a locking insert [0029]. The catch and release mechanism includes a button (59) disposed at a proximal end of the handle (Fig. 1) and depression of the button in the distal direction releases the held hammer shaft [0031] to impact the locking insert towards the bone screw such that the bone screw is locked to the plate [0032] in order to allow for secure engagement between the insertion instrument, insert, and screw as the screw is inserted into the target site [0050]. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the surgical system of Peukert with the insertion instrument modification of Chao in order to allow for secure engagement between the insertion instrument, insert, and screw as the screw is inserted into the target site.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BECCIA whose telephone number is (571)270-7391. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER J BECCIA/Primary Examiner, Art Unit 3775